Holmes, J.,
concurring in the syllabus and the judgment. Counsel for appellee has appropriately pointed out my dissent in Clermont National Bank v. Edwards (1970), 27 Ohio App. 2d 91,110.1 dissented upon the basis that within the context of the legislative scheme in effect at that time for the establishment of branch banks, no right of hearing was afforded objecting established banks in the area. It was, therefore, my conclusion that an objecting bank would not qualify as a “party” under the Administrative Procedure Act, even though I would have conceded that such an objecting bank may have been adversely affected.
However, in 1979, amendments were made to the chapter of law relating to bank branching, the most important of which, for purposes of this discussion, were the amendments to R. C. 1111.02 which now, under subsection (D) thereof, the Superintendent of Banks is mandated to hold public hearings whenever he receives from any person, including of course any established banks in the area, a written objection to the superintendent’s preliminary findings issued pursuant to the section.
My concurrence, here, is not upon the basis that the appellant’s counsel has convinced me of the error of my ways as espoused in Clermont, but is based upon my view that the General Assembly has in essence done that which I suggested in Clermont in order to render the objecting bank a “party” for purposes of appeal.
What with the ever-growing banking industry within this state, and the laws enacted permitting statewide branching of banks, the General Assembly has recognized the desire, if not the right, of established banks in the area to be heard on the question of the determinations of the Superintendent of Banks concerning branches to be located in their areas.
These changes in the laws affecting both the allowance of increased branching and the associated rights of existing banks to be heard on such determinations, have now provided to me the missing link to establish the “party” status of the objecting bank, within the meaning of an R. C. Chapter 119 appeal.
Therefore, I concur in the syllabus and the judgment herein.